Order reversed on the law, with ten dollars costs and disbursements, and motion to correct the name of the defendant, so as to read Brooklyn, Queens County and Suburban Railroad Company, denied, with ten dollars costs. The order substitutes, in the place of the defendant served, a distinct and separate corporation which never had been served with process and which has not been brought within *809the court’s jurisdiction. This may not be done under the guise of correcting a misnomer. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.